Citation Nr: 0334559	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  96-51 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for tinea corporis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain and associate with the claims 
files the veteran's treatment records 
from the Tucson VA Medical Center for the 
period from August 2002 to the present.  
If the search for the above records has 
negative results, the claims files must 
be properly documented with information 
obtained from the VA facility 
specifically indicating that these 
records could not be obtained.

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
dermatologist, to evaluate the severity 
of the service connected tinea corporis.  
Send the claims folders to the examiner 
for review.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and the 
examiner must note in the examination 
report that the claims folders were 
reviewed.  The examination and all 
indicated studies must be performed 
during a flare-up period.  The veteran's 
complaints should be recorded in detail, 
including a description of the frequency 
and severity of any exacerbation of the 
tinea corporis.  The location, extent and 
severity of the tinea corporis must be 
fully discussed, including whether this 
disability results in: 1) ulceration, 2) 
exfoliation, 3) crusting, 4) systemic or 
nervous manifestations, 5) exudation or 
itching, 6) extensive lesions, 7) a 
markedly disfiguring or exceptionally 
repugnant condition, 8) physical 
impairment or limitation of function of 
the part(s) affected, 9) superficial, 
tender and painful scars on objective 
demonstration, 10) superficial scars, 
poorly nourished with repeated 
ulcerations, and/or 11) disfiguring scars 
of the head face or neck.

Additionally, the examiner should 
describe the severity of the tinea 
corporis with respect to: 1) percentages 
of total body coverage and of total 
exposed areas affected, 2) the type and 
frequency (in a 12-month period) of any 
systemic therapy received, such as 
corticosteroids or other 
immunosuppressive drugs, and/or 3) the 
presence of unstable superficial scars 
(i.e., productive of frequent loss of 
covering skin over the scar), or 
superficial and painful scars on 
examination.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed in a written 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





